DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 & 5 are amended. Claims 1-10 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 & 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamami (US 2014/0134492 A1) in view of Yamami (US 2014/0045011 A1, hereinafter cited as Yamami ‘011), Hayashi (US 2006/0147799 A1) and Schaffer (EP 2830125 A1).
Regarding claims 1 & 4, Yamami teaches a nonaqueous electrolyte secondary battery comprising a positive electrode, a negative electrode including a negative electrode active In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. See MPEP 2144.06 II.								Yamami ‘011 teaches a secondary battery comprising a non-aqueous electrolyte containing a difluorophosphate salt and a lithium salt of an oxalate complex anion ([0016]-[0019]).													It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include a difluorophosphate salt and a lithium salt of an oxalate complex anion in the non-aqueous electrolyte of Yamami in order to improve low-temperature output characteristics and battery capacity as taught by Yamami ‘011 ([0037] & [0039]).			Hayashi teaches a secondary battery comprising a negative electrode including a negative electrode active material layer disposed on a negative electrode current collector, wherein the negative electrode active material layer comprises an active material including an amorphous-carbon-coated graphite and a binder ([0009]). Hayashi further teaches the negative electrode active material layer having an arithmetic-average surface roughness Ra of 5 µm or lower ([0103]-[0104] & [0165]) which overlaps with the presently claimed range of 2.8 µm to 3.4 µm. In specific exemplary embodiments, Hayashi teaches a negative electrode active material layer having an arithmetic-average surface roughness Ra of 2 µm and 3 µm (Table 3).				It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to set the arithmetic-average surface roughness Ra of Yamami’s negative electrode active material mixture layer to 5 µm or lower (for example 2 µm and 3 µm as used in Hayashi), in order to improve battery performance, notably increase initial output and prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. See MPEP 2144.05 I.		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to limit the elastic modulus of the separator of modified Yamami to at least 30 MPa because it results in battery separator having good mechanical strength properties as taught by Schaffer ([0110]).
Regarding claim 2, Yamami teaches the coating layer being formed of the first amorphous carbon in which particles of the second amorphous carbon are dispersed ([0050]).
Regarding claim 3, Yamami teaches the second amorphous carbon having a higher electric conductivity than the first amorphous carbon ([0094]).
Regarding claims 5 & 7, Yamami teaches a method of making the nonaqueuous comprising placing a nonaqueous electrolyte secondary battery in a battery case to form the nonaqueous electrolyte secondary battery ([0069]). Yamami further teaches the nonaqueous electrolyte secondary battery comprising a positive electrode, a negative electrode including a negative electrode active material mixture layer containing a negative electrode active material and a binder such as SBR, a separator placed between the negative electrode and the positive electrode, and a nonaqueous electrolyte, wherein the negative electrode active material mixture layer contains coated graphite particles in which a surface of each graphite particle is covered with a coating layer containing pitch as a first amorphous carbon, carbon black as a second prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. See MPEP 2144.05 I.		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to limit the elastic modulus of the separator of modified Yamami to at least 30 MPa because it results in battery separator having good mechanical strength properties as taught by Schaffer ([0110]). However, Yamami is silent as to the separator having an elastic modulus of 15.1 MPa to 36.3 MPa and as to the negative electrode active material mixture layer having an arithmetic-average surface roughness Ra of 2.8 µm to 3.4 µm.
Regarding claim 6, Yamami teaches the coated graphite particles being obtained by attaching a member that forms the first amorphous carbon through calcination, and the second amorphous carbon or a member that forms the second amorphous carbon through calcination to each surface of the graphite particles, and calcining the graphite particles ([0047]).
Regarding claims 9-10, Yamami as modified by Yamami’011, Hayashi and Schaeffer teaches the respective nonaqueous electrolyte secondary battery of claim 1 and the manufacturing method of claim 5. In particular, Yamami teaches the negative electrode active material mixture layer comprising scaly graphite particles making up 1% to 6% by weight of the .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamami (US 2014/0134492 A1), Yamami (US 2014/0045011 A1, hereinafter cited as Yamami ‘011), Hayashi (US 2006/0147799 A1) and Schaffer (EP 2830125 A1), as applied to claims 1-7 & 9-10 above, and further in view of Jeong (US 2015/0287966 A1).
Regarding claim 8, Yamami as modified by Yamami ‘011, Hayashi and Schaffer teaches the method of claim 5 but is silent as to a pressing step in which the separator is placed between the positive and negative electrode to form an electrode assembly and the electrode assembly is pressed.											However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to press the electrode assembly of modified Yamami in order to increase the strength of the electrode assembly so as to maintain a shape against external shocks while further reducing its thickness to increase the volumetric energy density of the secondary battery as taught by Jeong ([0048]).

Response to Arguments
Applicant’s arguments with respect to claims 1 & 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments to claims 1 & 5 has prompted a new ground of rejection as shown above. As instantly claimed, the subject matter of claims 1-7 & 9-10 is found to be obvious over the combined teachings of Yamami, Yamami’011, Schaeffer and Hayashi with claim 8 further being obvious in view of Jeong’s teachings.												Thus, in view of the foregoing, claims 1-10 stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hasegawa (US 2018/0287209 A1) teaches a secondary battery comprising a negative electrode (i.e anode), a positive electrode (i.e cathode) and a separator (i.e solid electrolyte) placed between the positive and negative electrodes, wherein the negative electrode comprises a negative electrode active material mixture layer disposed on a negative electrode current collector ([0028] & [0079]-[0093]). Hasegawa further teaches the negative electrode active material mixture layer having an arithmetic-average surface roughness Ra preferably ranging from 0.5 µm to 5 µm (Figs. 2C & 3A-C; [0083]) which overlaps with the presently claimed range of 2.8 µm to 3.6 µm. As noted in Hasegawa, when Ra is less than 0.5 µm, an adhesion strength between the negative electrode current collector and the negative electrode active material mixture layer is low whereas when Ra is greater than 5 µm, variations in the pressure . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727